Citation Nr: 0733554	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II as a result of exposure to herbicides.

3.  Entitlement to service connection for impotence as 
secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for heart disease as 
secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for 
hypercholesterolemia as secondary to diabetes mellitus, type 
II.  

6.  Entitlement to service connection for depression as 
secondary to post-traumatic stress disorder.  

7.  Entitlement to service connection for toe amputation, 
lower 1/2 of left foot, claimed as secondary to service-
connected residuals of fracture, cortical effusion with 
degenerative joint disease, or diabetes mellitus, type II. 

8.  Entitlement to service connection for skin rash, chest 
and neck, due to fuel exposure.

9.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The issue of entitlement to service connection for bilateral 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in May 2007; a transcript is 
of record.  At his travel board hearing, the veteran 
submitted additional evidence that had not previously been 
associated with the claims file.  The veteran has waived 
initial RO consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2007).  Included with the evidence submitted at 
his hearing were various statements in support of his claim.  
In one such statement, the veteran indicated that he was 
exposed to acoustic trauma while aboard the flight deck of a 
carrier and that he was claiming service connection for 
hearing loss as a result of his noise exposure.  Although 
service connection for hearing loss was denied in the June 
2004 rating decision, the veteran has not filed a notice of 
disagreement or substantive appeal with respect to this 
issue.  Consequently, the Board has no jurisdiction over this 
issue and the merits will not be decided herein.  38 C.F.R. 
§ 20.101(d) (2007).  The Board refers this issue to the RO 
for proper adjudication.     


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that veteran is diagnosed with 
PTSD based on stressors the veteran reported he experienced 
during his active duty service.   

3.  There is credible supporting evidence that one of the 
claimed stressors occurred.

4.  The evidence of record fails shows that the veteran 
served aboard a ship in the waters offshore the Republic of 
Vietnam at any time prior to May 7, 1975.  There is no 
evidence that confirms that the veteran was exposed to 
herbicide agents during service.  

5.  The competent medical evidence of record does not show 
that diabetes mellitus type II was identified during service 
or that diabetes manifested to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service.  There is no competent medical 
evidence linking the veteran's diabetes to any incident of 
his active military service.  

6.  The competent medical evidence does not link the 
veteran's claimed impotence to a service-connected 
disability. 

7.  The competent medical evidence does not link the 
veteran's claimed heart disease to a service-connected 
disability. 

8.  The competent medical evidence does not link the 
veteran's claimed hypercholesterolemia to a service-connected 
disability. 

9.  The competent medical evidence does not relate the 
veteran's adjustment disorder with depressed mood to his 
PTSD.

10.  The competent medical evidence does not link the 
veteran's toe amputation, lower 1/2 of left foot, to a service-
connected disability.

11.  The competent medical evidence does not relate the 
veteran's chest and neck scars to fuel exposure.  There is 
also no evidence that the veteran sustained welding scars in 
service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.159, 3.303 (2007).  

2.  Diabetes mellitus type II was not incurred in or 
aggravated by service and is not presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  

3.  Impotence is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.310 
(2007).  

4.  Heart disease is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.310 
(2007).  

5.  Hypercholesterolemia is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.159, 3.310 (2007).  

6.  Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.310 
(2007).  

7.  Amputation, lower 1/2 of left foot, is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.159, 3.310 (2007).  

8.  A skin rash, chest and neck, was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated	October 2003, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
the claimed disabilities.  The RO provided the veteran with 
the specific criteria needed to establish entitlement for 
service connection for diseases associated with herbicide 
exposure.  The RO also provided the veteran with a PTSD 
questionnaire and informed him of what he needed to show to 
establish service connection for that disability.

In the VCAA notice letter the RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and entire personnel file.  The RO also 
requested verification from the National Personnel Records 
Center of service in Vietnam or exposure to herbicides.  That 
agency provided negative replies to both inquiries in October 
2003.  The RO also obtained private records from Kaiser and 
Dr. B.F. at the veteran's request.  The veteran has also been 
provided with VA examinations for all of the claimed 
conditions; reports of these examinations have been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.


II.  Post-Traumatic Stress Disorder

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2007).  Examples of such 
evidence include, but are not limited to records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or sexually transmitted 
diseases; and statements from family members and fellow 
service members, or clergy.  Id.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Id.    

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without any 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.  

When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

Evidence and Analysis

Through various statements submitted throughout the course of 
this appeal, the veteran has contended that he has PTSD as a 
result of several incidents that occurred during his service 
in the Navy.  Specifically, the veteran has described a 
sexual assault and witnessing a shooting in the Philippines 
as stressors.

Regarding the first criteria for establishing service 
connection for PTSD, the evidence shows that the veteran has 
been diagnosed with the disorder.  The medical evidence 
pertaining to PTSD is found in a VA examination report, dated 
in December 2003.  According to that report, the veteran 
described 2 in-service stressors to the examiner.  First, the 
veteran reported that he was sexually assaulted while aboard 
the USS Kitty Hawk in 1976, which was ported near Ukuska, 
Japan.  The veteran described being physically and mentally 
threatened by a much larger shipmate named P. who ordered him 
to engage in sexual acts.  The veteran recalled that the 
assault lasted for 3 nights.

The second stressor reported by the veteran involved 
witnessing a police officer shoot an eleven year old boy in 
the Philippines.  The veteran stated that this occurred in 
1976 while he was assigned to the USS Midway.  The veteran 
claimed that he witnessed the shooting while on liberty when 
the ship was docked at Subic Bay.   

The VA examiner, Dr. G.M., also noted subjective complaints 
that the veteran related to these incidents.  Among these 
were reports of experiencing nightmares of the incidents and 
of memories of the sexual assault that affected his 
relationship with his wife.  The veteran also reported 
experiencing anger control problems as a result of his 
military experience.

Based on mental status examination results, the veteran's 
subjective complaints (including the 2 reported stressors), 
and a review of the veteran's claims file, Dr. G.M. concluded 
that the veteran met the DSM-IV criteria for chronic, mild 
PTSD.  Dr. G.M. specifically mentioned the sexual assault and 
shooting as stressors on which his diagnosis was based.  On 
Axis I Dr. G.M. also diagnosed adjustment disorder with 
depressed mood; cognitive disorder of unknown etiology, mild; 
and possible attention deficit hyperactivity disorder, 
predominantly inattentive type.  The Board finds the report 
to be satisfactory evidence of a PTSD diagnosis for the 
purpose of establishing service connection for the 
disability. 

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria based on 
stressors as reported by the veteran, the Board now considers 
whether the record verifies any of the claimed stressors.  As 
a preliminary matter, the Board notes that the evidence fails 
to show that the veteran engaged in combat with the enemy.  
Moreover, the veteran has not alleged that his stressors are 
related to combat.  Thus, verification of the claimed 
stressors can only be satisfied by corroborative evidence 
that substantiates or verifies the veteran's statements as to 
the occurrence of the claimed stressors.  Dizoglio, 9 Vet. 
App. at 166.  

The Board finds there is insufficient evidence to corroborate 
the shooting incident.  The veteran's service medical records 
and personnel file included no entries or notes in reference 
to this incident.  The veteran has provided no names of other 
witnesses to this alleged shooting and without more specific 
information VA is unable to conduct a meaningful search to 
verify this incident.  

The Board does find, however, that evidence in the claims 
file corroborates the veteran's statements as to the sexual 
assault issue.  Specifically the veteran's service medical 
and personnel records document a variety of behavior changes, 
beginning in 1976 when the veteran was on the USS Midway.    

Personnel records documented that the veteran was found by 
special court martial to have committed multiple acts of 
larceny and unlawful entry in February and March 1976.  
Service medical records also documented that the veteran made 
a suicidal gesture and was involved in a fight in May 1976.  
Personnel records also documented subsequent incidents 
including assault in June 1977, assault and breach of peace 
in March 1977, and a fist fight in March 1977.

In service medical records, Dr. S. reported in a 
chronological record of medical care, dated in May 1976, that 
the veteran had displayed "passive dependent impulse 
behavior."  Dr. S. explained that the veteran left a suicide 
note that, according to Dr. S. was a gesture to gain sympathy 
and not an indication that the veteran was actually suicidal.  

The service medical records also included neurology and 
psychiatric consultations, both dated in May 1976.  In the 
neurology consultation, Dr. D.T. reported that the veteran 
had no signs of organic neurological disease and that his 
recent behavioral problems were due to personality 
dysfunction.  

In the psychiatric consultation Dr. R.G. stated that the 
veteran had adjusted poorly to ship board life and that he 
was in debt and dependent on his elderly parents.  Noting 
that the neurologic evaluation had been within normal limits, 
Dr. R.G. stated that at the time of the alleged incidents the 
veteran was "so far free from mental disease and defect to 
be able to distinguishing right from wrong and adhere to the 
right."  Dr. R.G. went on to say that there was no 
psychiatric impairment that would impair the veteran's 
capacity to stand trial.  

In summary, the evidence shows that the veteran was involved 
in a fight, made a suicidal gesture, and went on a theft 
binge all within a 1 month period.  The evidence also shows 
that the veteran continued to frequently engage in misconduct 
and disobey military authority, which ultimately lead to his 
discharge under honorable conditions.  Moreover, the evidence 
is negative for any similar problems prior 1976 when he was 
assigned to the USS Midway.  For these reasons, the evidence 
suggests that the veteran had experienced some sort of 
stressor.  Bearing in mind that the benefit of the doubt must 
be resolved in the veteran's favor, the Board finds that 
there is sufficient evidence verifying the claimed stressor 
and that service connection must be granted for PTSD.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

III.  Diabetes Mellitus, Type II

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For diabetes mellitus, service connection may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  

Service connection for type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes) may be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.307, 3.309 
(2007).  If the veteran was exposed to an herbicide agent 
during active military, naval, or air service, type 2 
diabetes shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2007).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.    

Evidence and Analysis

The veteran has asserted in his claim for compensation 
benefits and at his travel board hearing that he was exposed 
to the herbicide Agent Orange during his active duty service.  
The veteran acknowledged at his travel board hearing that he 
never set foot in Vietnam; instead he claimed that he was 
exposed to Agent Orange while serving aboard a ship off the 
shore of Vietnam.  
The veteran further asserted that based on this alleged 
exposure, he is entitled to a presumption of service 
connection for his currently diagnosed diabetes mellitus, 
type II.  

As a preliminary matter, the Board acknowledges that the 
adjudication of certain claims for disabilities based on 
exposure to herbicides presently before the Board are subject 
to a stay that the Secretary of Veterans Affairs imposed on 
September 21, 2006.  By way of background, the Court recently 
reversed a Board decision in which the Board denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  VA appealed the Court's decision in Haas to the 
United States Court of Appeals for the Federal Circuit.  The 
secretary imposed a stay at the Board in order to avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal.  The specific claims affected by the stay include 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  

Despite that the veteran is claiming service connection based 
on his service on a vessel off the shore of Vietnam, the 
Board finds that the Haas stay does not apply to his case for 
the following reasons.

A chronological record of medical care, dated in November 
1975, indicated that the veteran reported aboard the USS 
Midway on October 25, 1975.  According to an enlisted 
performance record in the veteran's personnel file, the USS 
Midway was the first ship to which the veteran was assigned.  
There is no record of foreign travel prior to his duty on the 
USS Midway.  Moreover, the veteran's enlisted performance 
record places him in Tennessee on May 11, 1975, which was 
four days after the last date on which veteran's who served 
in the Republic of Vietnam are entitled to the Agent Orange 
exposure presumption.  The veteran's service medical records 
even place him in Millington, Tennessee as late as September 
1975.  For these reasons the Board finds that it was not 
possible that the veteran served off the waters of the 
Republic of Vietnam at any time prior to May 7, 1975.  Thus, 
regardless of the ultimate outcome of Haas, the veteran would 
not be entitled to the presumption of exposure provided in 38 
C.F.R. § 3.307(a)(6)(iii) (2007).     

In light of the foregoing discussion, the veteran is not 
entitled to a presumption that he was exposed to herbicide 
agents and he must establish the alleged exposure through 
corroborating evidence.  The veteran has not, however, 
provided any evidence, other than his own assertions, that he 
was exposed to Agent Orange.  Such speculation, unaccompanied 
by any evidence of actual exposure to Agent Orange on the 
veteran's part, is not sufficient to establish his exposure 
to this substance.  The veteran, therefore, is not entitled 
to a presumption of service connection for diabetes based on 
herbicide exposure.  

The record also lacks the necessary evidence to establish 
service connection for diabetes on any other basis.  First, 
the Board acknowledges that the veteran has been diagnosed 
with diabetes mellitus, type II, as evidence in the VA 
examination report.  The veteran's service medical records, 
however, are negative for complaints of, treatment for, or 
findings of diabetes mellitus.  Nor does the medical evidence 
show that he was diagnosed with diabetes within a year of his 
discharge.  Moreover, at his travel board hearing, he 
acknowledged that he was first diagnosed with diabetes 
mellitus in the 1990's, which was 13 years after his 
separation from active service.  Consequently, the veteran is 
not entitled to service connection on a presumptive basis for 
veteran's whose diabetes mellitus, type II manifests to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

If a veteran is not entitled to service connection of a 
presumptive basis, he may nonetheless establish service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d)(2007).  Here, however, the evidence does not support 
a grant of service connection on a direct basis.  In the VA 
examination report, Dr. A.D. stated that the veteran's 
diabetes was most likely due to his moderate to borderline 
morbid obesity.  Dr. A.D. included a thorough discussion of 
the veteran's history, present complaints, and current 
examination findings.  The Board finds this report to be 
credible.    

The claims folder contains no competent evidence associating 
the veteran's diabetes mellitus, which began many years after 
his separation from active military duty, to such service, 
including his purported in-service exposure to herbicides.  
Regarding the veteran's statements regarding the etiology of 
his diabetes, the Board gives them no probative weight 
because as a lay person, he is not competent to express an 
opinion concerning the etiology of his diabetes mellitus.  
Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The claim must therefore be denied.  

IV.  Disabilities Claimed as Secondary to Diabetes Mellitus, 
Type II

Legal Criteria

The veteran has claimed service connection for impotence, 
heart disease, and hypercholesterolemia as secondary to 
diabetes mellitus, type II.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

For reasons explained more fully above, the veteran's 
diabetes was not incurred or aggravated during active duty.  
Because service connection has not been shown for the claimed 
underlying condition, the veteran is not entitled to service 
connection on a secondary basis for any injury incurred as a 
result of the claimed condition.  38 C.F.R. § 3.310(a) 
(2007).  Service connection for impotence, heart disease, and 
hypercholesterolemia, as secondary to diabetes, cannot be 
granted.   

V.  Depression as Secondary to PTSD  

Evidence and Analysis

The veteran is claiming that he has depression that is 
secondary to his PTSD.  The pertinent medical evidence 
pertaining to this issue is found in the VA examination 
report of December 2003.  In that report Dr. G.M. diagnosed 
PTSD; adjustment disorder with depressed mood; mild cognitive 
disorder of unknown etiology; and possible attention deficit 
hyperactivity disorder, predominantly inattentive type, on 
Axis I.  Regarding the adjustment disorder with depressed 
mood, Dr. G.M. did not relate this to the veteran's PTSD.  
Instead he stated that it was secondary to the veteran's 
step-son's chronic mental illness and financial difficulties.   

The Board finds Dr. G.M.'s opinion to be persuasive.  Dr. 
G.M. indicated in the report that he had reviewed the 
veteran's claims file.  Dr. G.M. also discussed the veteran's 
medical history, including before, during, and after the 
military.  Dr. G.M. also discussed in the report his own 
findings upon conducting a mental status examination.  The 
only evidence supporting a link between the veteran's 
adjustment disorder with depressed mood is the veteran's own 
statements.  The veteran, however, is not competent to 
express an opinion concerning the etiology of this disorder.  
Espiritu, 2 Vet. App. at 494.  The doctor's opinion is not 
contradicted by any competent medical evidence in the record 
and the Board finds it to be credible.  Service connection, 
claimed as secondary to PTSD, must be denied.
 
VI.  Service Connection for Toe Amputation

Evidence and Analysis

The record is unclear as to what basis the veteran is 
claiming service connection for left toe amputation.  In his 
informal claim, dated in December 2002, he indicated he was 
seeking service connection for this condition as secondary to 
his service-connected condition of the left foot and ankle.  
The veteran, however, is not service-connected for a left 
foot and ankle disability, but instead is service-connected 
for residuals of a right ankle fracture.  In his formal 
claim, which was received in January 2003, he claimed service 
connection for left toe amputation secondary to diabetes.  
The RO considered entitlement to service connection on both 
bases; therefore, the Board will consider entitlement to 
service connection on both bases.

The medical evidence pertaining to the veteran's left toe 
amputation is found in VA examination reports, both dated in 
January 2004, and a discharge summary from St. Vincent 
Medical Center, dated in July 2002.  According to the 
discharge summary, the veteran underwent left toe amputation 
secondary to infection and necrosis.  The VA examination 
reports indicated that this was caused by the veteran's 
diabetes.  In a VA arteries and veins examination report, Dr. 
A.D. stated that the veteran's left toe had been amputated 
secondary to osteomyelitis secondary to his diabetes.  In a 
VA feet examination report, R.W., Physician Assistant, 
Certified, also stated that the veteran's left toe had been 
amputated secondary to diabetes.  More specifically, R.W. 
stated that the amputation had been due to a diabetic 
infection the veteran experienced in 2002.  R.W. indicated 
that he had examined the veteran and reviewed his records.  
Neither report contained any statements linking the toe 
amputation to the service-connected right ankle disability.  
Thus, there is no basis for granting service connection as 
secondary to that disability.

The competent medical evidence does, however, link the left 
toe amputation to the diabetes.  Despite that the medical 
evidence establishes that the left toe amputation was due to 
the diabetes, service connection cannot be granted as 
secondary to that condition either.  For reasons explained 
more fully above, the veteran's diabetes was not incurred or 
aggravated during active duty.  Because service connection 
has not been shown for the claimed underlying condition, the 
veteran is not entitled to service connection on a secondary 
basis for any injury incurred as a result of the claimed 
condition.  38 C.F.R. § 3.310(a) (2007).  



VII.  Service Connection for Skin Rash, Chest and Neck

Evidence and Analysis

At the veteran's travel board hearing, he contended that his 
claimed skin rash was the result of either exposure to fuel 
or hot sparks from welding.  The veteran asserted that he was 
exposed to both fuel and welding sparks while stationed on a 
ship in Bremerton, Washington.  

In a VA examination report, dated in January 2004, Dr. A.D. 
noted some hypopigmented scars in a V-area on the anterior 
neck and chest that according to the doctor was consistent 
with scars from welding burns.  Dr. A.D. did not diagnose any 
other skin disorder and did not relate the scars to fuel 
exposure.  There is no other medical evidence in the claims 
file pertaining to skin disorders.

Regarding the veteran's assertion that the claimed skin rash 
was the result of fuel exposure, the evidence does not 
support this.  The medical evidence does not relate the only 
skin disorder found on examination - the hypopigmented scars 
- to fuel exposure.  The only evidence linking the scars to 
fuel exposure is the veteran's own statements.  The veteran, 
however, is not competent to express an opinion concerning 
the etiology of any medical conditions.  Espiritu, 2 Vet. 
App. at 494.  

The Board also finds that the evidence does not support the 
veteran's assertion that his scars are due to welding in 
service for 4 reasons.  First, the veteran's service medical 
records are negative for complaints, treatment, or diagnoses 
of any skin disorders.  Second, the veteran's DD Form 214 
indicated that his military occupational specialty was an 
Electrical/Mechanical Equipment Repairman and not a Welder.  
Third, there are no records of treatment or diagnoses of any 
skin disorders for more than 2 decades after his discharge.  
Last, the veteran's post-service employment records showed 
that he worked as a welder as a civilian for many years after 
his discharge.  Thus, although Dr. A.D. confirmed that the 
hypopigmented scars were consistent with welding burns, the 
preponderance of the evidence is against the veteran's claim 
that such welding exposure occurred in service.    


ORDER

1.  Service connection for post-traumatic stress disorder is 
granted.

2.  Service connection for diabetes mellitus, type II, is 
denied.

3.  Service connection for impotence, including as secondary 
to diabetes mellitus, type II is denied.

4.  Service connection for heart disease, including as 
secondary to diabetes mellitus, type II is denied.

5.  Service connection for hypercholesterolemia, including as 
secondary to diabetes mellitus, type II is denied.

6.  Depression as secondary to post-traumatic stress disorder 
is denied.

7.  Service connection for toe amputation, lower 1/2 of left 
foot, including as secondary to residuals of fracture, 
cortical effusion with degenerative joint disease, or 
diabetes mellitus, type II is denied.

8.  Service connection for skin rash, chest and neck, due to 
fuel exposure is denied.


REMAND

The veteran was provided with VA audio and ear diseases 
examinations in January 2004 and February 2004 respectively.  
In both reports the examiners noted the veteran's subjective 
tinnitus complaints, and in the ear diseases examination 
report, the examiner's impression was periodic tinnitus with 
asymmetric hearing loss.  Neither examiner, however, provided 
an opinion as to the etiology of the tinnitus.  Pursuant to 
section 5103A, the Secretary's duty to assist the veteran 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d)(1) (West 2002).  The claims file should be 
returned to an appropriate examiner for an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the ear diseases examiner and request that 
that examiner provide an opinion regarding 
the etiology of the veteran's tinnitus.  
If that examiner is not available, any 
examiner competent to render such an 
opinion may be provided with the claims 
file and asked to render such an opinion. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
tinnitus should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


